United States Securities and Exchange Commission Washington, DC 20549 Form 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) May 23, 2012 PERFICIENT, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 001-15169 74-2853258 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 520 Maryville Centre Drive, Suite 400, Saint Louis, Missouri (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code(314) 529-3600 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On May 23, 2012, Perficient, Inc. (the “Company”) held its 2012 Annual Meeting of Stockholders.At the meeting, the stockholders voted on the following five proposals and cast their votes as follows to approve such proposals: Proposal 1: To elect the following six nominees to the Company’s board of directors, each to serve on the board of directors until the next annual meeting of stockholders or until his successor has been elected and qualified: Nominees Votes Cast For Votes Withheld Broker Non-Votes Jeffrey S. Davis Ralph C. Derrickson John S. Hamlin James R. Kackley David S. Lundeen David D. May Proposal 2: To approve the advisory resolution relating to the 2011 executive compensation: Votes Cast For Votes Cast Against Abstentions Broker Non-Votes Proposal 3: To approve the Company’s 2012 Long-Term Incentive Plan: Votes Cast For Votes Cast Against Abstentions Broker Non-Votes Proposal 4: To approve the Company’s Plan for Tax Deductible Executive Incentive Compensation: Votes Cast For Votes Cast Against Abstentions Broker Non-Votes Proposal 5: To ratify the appointment of KPMG LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2012: Votes Cast For Votes Cast Against Abstentions Broker Non-Votes SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PERFICIENT, INC. Date: May 25, 2012 By: /s/ Paul E. Martin Paul E. Martin Chief Financial Officer
